United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-41427
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SCOTT RONALD BRASLAU,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-03-CR-105-1
                      --------------------

Before WIENER, DeMOSS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Scott Ronald Braslau (Braslau) appeals his sentence imposed

following his guilty-plea conviction for one count of theft of

United States mail, a violation of 18 U.S.C. § 1708.     Braslau

argues that the district court erred by relying on improper

factors when it departed upward on the ground that his criminal

history category under-represented the seriousness of his

criminal history.   Specifically, Braslau contends that the

district court improperly departed because it did not personally


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41427
                                -2-

agree with the applicable guidelines.     Braslau further argues

that the district court improperly focused on the number of prior

convictions, rather than their nature, in deciding to depart

upward.   Lastly, Braslau contends that the district court did not

state its reasons on the record for rejecting intermediate base-

offense levels.   For these reasons, Braslau requests this court

to vacate his sentence and remand for resentencing.

      The district court gave acceptable reasons for its

departure, and the extent of the departure was reasonable.     See

United States v. Rosogie, 21 F.3d 632, 633-634 (5th Cir. 1994).

Although the district court’s reasons for rejecting the

intervening levels could have been more explicit, the record

presents a sufficient basis upon which this court may reasonably

conclude that the district court throughly considered the

appropriate guidelines in arriving at its ultimate sentence.       See

United States v. Lambert, 984 F.2d 658, 663 (5th Cir. 1993).

Because the district court did not plainly err in upwardly

departing, Braslau’s sentence is AFFIRMED.     See United States v.

Vasquez, 216 F.3d 456, 459 (5th Cir. 2000).

     AFFIRMED.